DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/05/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. 
Claims 1 and 18 similarly state a shared network configured to generate feedback based on the input data, wherein the shared network comprises psychological information about the second user, wherein the shared network is based at least in part on interactions between the second user and a third user.   
The limitation of shared network configured to generate feedback based on the input data, wherein the shared network comprises psychological information about the second user, wherein the shared network is based at least in part on interactions between the second user and a third user, as drafted, is a process that covers performance of the limitation in the mind but of generic computer components and concepts.  That is, other than reciting generic computing components and concepts, nothing precludes the step from practically being performed in the mind or by pen and paper. For example, all of steps in claim 1 and 18 can be performed on a general-purpose computer for analyzing in the context of these claims, the user manually recites utilizing a common group of users (shared network) to gather psychological information about a particular user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – an input component configured to receive input data during a communication between a first user and second user; and a feedback component configured to provide the feedback to the first user during the communication. The “input component” and "feedback component" are recited at high-level of generality (i.e. a generic "component" performing a generic, Well-Understood, Routine and Conventional (WURC) computer function to receive or send digital data as recognized by the court decision listed in MPEP 2106.05[d]) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component both the analyzing and determining steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1 and 18 are not patent eligible.
 
Claims 2-17 and 19-20 are rejected as being directed to an abstract idea without significantly more under a similar rationale as claims 1 and 18. These claims either depend on or require the limitations of claims 1 and 18. The additional limitations recited in these claims can be performed mentally as well and neither add "significantly more" than the abstract idea or integrate the abstract idea into a practical application. Therefore, these claims are directed toward a judicial exception idea as well.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shriberg et al. (US 2019/0385711 A1).

Regarding claim 1: Shriberg discloses a method for enhanced communication comprising: receive input data during a communication between a first user and a second user; Shriberg discloses receiving results (input data) during conversations between a clinician/healthcare provider (first user) and patient (second user) (Shriberg Fig 1B, ¶163, 454 and 564, in ¶564 Shriberg discloses “…In a first step, the patient may call the EAP line. In a second step, the system may record audiovisual data and screen the patient. The real time screening or monitoring results may be delivered to the provider in real time. The provider may be able to adaptively screen the patient about high risk topics, based on the collected real-time results”).

generate feedback based on the input data using a shared network comprising psychological information about the second user, wherein the shared network is based at least in part on interactions between the second user and a third user; Shriberg discloses generating health and demographic results/information (feedback) of a given patient (second user) based on interactions and assessments performed by a second healthcare provider (third user) within a shared/common network (Shriberg ¶167, 497-499, 502-503, 507 and 564, in ¶497 discloses “The system may also allow health care providers to assess which questions elicit reactions from patients that are most predictive for depressions. Health care providers may use data from the system to train one another to search for lexical and non-lexical cues, and monitor care delivery to determine whether it is effective in screening or monitoring patients. For example, a health care provider may be able to observe a second health care provider question a subject to determine whether the second health care provider is asking questions that elicit useful information from the patient. The health care provider may be asking the questions in person or may be doing so remotely, such as from a call center. Health care providers may, using the semantic and audio information produced by the system, produce standardized methods of eliciting information from patients, based on which methods produce the most cues from patients”).
provide the feedback to the first user during the communication; Shriberg discloses providing health and demographic results/information reports (feedback) to the first healthcare provider (first user) during the conversation (¶167, 171-174, 497-499 in Shriberg ¶173 further discloses “The electronic report may be output to the patient or a contact person associated with the patient, a healthcare provider, a healthcare payer, or another third-party. The electronic report can be output substantially in real-time, even while the screening, monitoring, or diagnosis is ongoing. In response to a change in the normalized score or confidence during the course of the screening, monitoring, or diagnosis, the electronic report can be updated substantially in real-time and be re-transmitted to the user”).

Regarding Claim 2: Shriberg further discloses the method of claim 1, wherein: the input data comprises audio data, video data, biofeedback, or any combination thereof (Shriberg ¶161, 167, 171-174 and 498-499).

Regarding Claim 3: Shriberg further discloses the method of claim 1, wherein: the feedback comprises visual feedback, audio feedback, haptic feedback, or any combination thereof (Shriberg ¶0385, 172).

Regarding Claim 4: Shriberg further discloses the method of claim 1, wherein: the first user comprises a neurotypical individual, the second user comprises an aneuotypical individual, and the feedback is configured to facilitate improved communication between the first user and the second user (Shriberg ¶237, Figure 60).

Regarding Claim 5: Shriberg further discloses the method of claim 1, wherein: the feedback comprises an indication of a psychological state of the second user (Shriberg ¶174, 497 and 523).

Regarding Claim 6: Shriberg further discloses the method of claim 1, wherein: the feedback comprises an indication of a conversation action of the first user (Shriberg ¶237, 364 and 368).

Regarding Claim 7: Shriberg further discloses the method of claim 1, wherein: the shared network comprises a database of information from a plurality of users who interact with the second user (Shriberg ¶502-503).

Regarding Claim 8: Shriberg further discloses the method of claim 1, wherein: the shared network comprises a machine learning model trained using data about the second user (Shriberg ¶186 and 304).


Regarding Claim 9: Shriberg further discloses the method of claim 8, further comprising: identify training data comprising communication information for the second user (Shriberg ¶303-304), and response information corresponding to the communication information (Shriberg ¶303-304); and train the machine learning model based on the training data (Shriberg ¶303-304).

Regarding Claim 10: Shriberg further discloses the method of claim 8, wherein: the machine learning model is configured to predict a psychological state of the second user based on the input data (Shriberg ¶291-292).

Regarding Claim 11: Shriberg further discloses the method of claim 8, wherein: the machine learning model is configured to predict a conversation action for the first user based on the input data (Shriberg ¶511).

Regarding Claim 12: Shriberg further discloses the method of claim 1, further comprising: identifying an inflection point in the communication, wherein the feedback is provided based on the identified inflection point (Shriberg ¶308, 433-434, 497).

Regarding Claim 13: Shriberg further discloses the method of claim 12, wherein: the inflection point comprises a transition in a psychological state of the second user (Shriberg ¶308, 433-434, 497).

Regarding Claim 14: Shriberg further discloses the method of claim 1, further comprising: receive authorization from the second user for the first user to access the shared network wherein the feedback is generated based on the authorization (Shriberg ¶167 and 502-503).

Regarding Claim 15: Shriberg further discloses the method of claim 1, further comprising: identify a conversation action of the first user; identify a response of the second user; and update the shared network based on the conversation action and the response (Shriberg ¶383-384, Figure 32, 562).

Regarding Claim 16: Shriberg further discloses the method of claim 1, further comprising: identify a social network of the second user, wherein the shared network is based at least in part on the social network (Shriberg ¶167 and Figure 1B).

Regarding Claim 17: Shriberg further discloses the method of claim 1, further comprising: identify one or more words by performing natural language processing on the input data (Shriberg ¶237); and determine that the one or more words matches a dictionary stored in the shared network, wherein the feedback is generated based on the determination (Shriberg ¶170, 494-495, 530).

Regarding claim 18: Shriberg discloses an apparatus for enhanced communication, comprising:  an input component configured to receive input data during a communication between a first user and second user; Shriberg discloses receiving results (input data) during conversations between a clinician/healthcare provider (first user) and patient (second user) (Shriberg Fig 1B, ¶163, 454 and 564, in ¶564 Shriberg discloses “…In a first step, the patient may call the EAP line. In a second step, the system may record audiovisual data and screen the patient. The real time screening or monitoring results may be delivered to the provider in real time. The provider may be able to adaptively screen the patient about high risk topics, based on the collected real-time results”).
shared network configured to generate feedback based on the input data, wherein the shared network comprises psychological information about the second user, wherein the shared network is based at least in part on interactions between the second user and a third user; Shriberg discloses generating health and demographic results/information (feedback) of a given patient (second user) based on interactions and assessments performed by a second healthcare provider (third user) within a shared/common network (Shriberg ¶167, 497-499, 502-503, 507 and 564, in ¶497 discloses “The system may also allow health care providers to assess which questions elicit reactions from patients that are most predictive for depressions. Health care providers may use data from the system to train one another to search for lexical and non-lexical cues, and monitor care delivery to determine whether it is effective in screening or monitoring patients. For example, a health care provider may be able to observe a second health care provider question a subject to determine whether the second health care provider is asking questions that elicit useful information from the patient. The health care provider may be asking the questions in person or may be doing so remotely, such as from a call center. Health care providers may, using the semantic and audio information produced by the system, produce standardized methods of eliciting information from patients, based on which methods produce the most cues from patients”).
a feedback component configured to provide the feedback to the first user during the communication; Shriberg discloses providing health and demographic results/information reports (feedback) to the first healthcare provider (first user) during the conversation (¶167, 171-174, 497-499 in Shriberg ¶173 further discloses “The electronic report may be output to the patient or a contact person associated with the patient, a healthcare provider, a healthcare payer, or another third-party. The electronic report can be output substantially in real-time, even while the screening, monitoring, or diagnosis is ongoing. In response to a change in the normalized score or confidence during the course of the screening, monitoring, or diagnosis, the electronic report can be updated substantially in real-time and be re-transmitted to the user”).

Regarding Claim 19: Shriberg further discloses the apparatus of claim 18, further comprising: a training component configured to identify training data comprising communication information for the second user (Shriberg ¶303-304), and response information corresponding to the communication information (Shriberg ¶303-304), and to train a machine learning model of the shared network based on the training data (Shriberg ¶303-304).

(Shriberg ¶170, 494-495, 530).

Regarding Claim 20: Shriberg further discloses the apparatus of claim 18, further comprising: a privacy component configured to receive authorization from the second user for the first user to access the shared network, wherein the feedback is generated based on the authorization (Shriberg ¶167 and 502-503).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Zass (US 2020/0066294 Al) discloses obtaining input data during a conversation between a socially accepted speaker and a speaker exhibiting a neurological/psychological disorder, generating feedback consisting of: suggestions on how to improve the conversation, information related to nonverbal insights and/or the state of mind of the other participants in conversation based on group of prosodic information records of the second speaker, and providing this feedback real-time to an electronic device to the either the socially accepted speaker or speaker exhibiting a neurological disorder to in order to improve communication.
Robaina et al. (US 2018/0197624 Al) discloses, during a clinical visit or session with a doctor, the use of a wearable device worn by the doctor that can receive shared patient medical records, patient’s disease history and another healthcare provider’s (HCP) notes and diagnoses of the patient then present the data as 2D or 3D feedback to the doctor and patient to facilitate diagnosis, analysis and interactions with that patient. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658